Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 08, 2022 in response to the Office Action of April 13, 2022 is acknowledged and has been entered. Claims 1, 8 and 15 have been amended. Claims 1-2, 5-9, 11-15 and 17-22 are pending and under examination in this Office Action.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative Wiktor J. Pyter (Reg. No. 71,236) on August 12, 2022.
	Claims 8, 13, 15, 19, and 22 have been amended. The application has been amended as follows:

8.  (Currently Amended)  A computer-implemented method, comprising:
receiving, via a processor at a social messaging server, a training set of images from a storage of a client device, wherein images in the training set of images are selected using face recognition from a digital camera roll on the client device based on a set of faces chosen by a user of the client device;
training, via the processor, an artificial intelligence (AI) model based on the training set of images, wherein all of images in the training set of images comprise a detected face from the set of chosen faces;
filtering, via the processor, a group message received from a second client device to be stored on the client device via a filter based on the AI model to remove multimedia from the group message and generating a filtered group message;
training, via the processor at the social messaging server, in response to the user deleting the filtered group message, an updated AI model trained on the deleted group message; [[and]]
filtering, via the updated AI model, a second group message from the second client device or a third client device; and
	sending the second filtered group message to the client device.

	13.  (Currently Amended)  The computer-implemented method of claim 8, comprising presenting images or videos comprising the set of faces to the user via the client device and receiving a selection of relevant images or videos from the user.

15.  (Currently Amended)  A computer program product for filtering group messages, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to:
receive, at a social messaging server, a training set of images from a client device, wherein images in the training set of images are selected using face recognition from a digital camera roll on the client device based on a set of faces chosen by a user of the client device;
generate, at the social messaging server, an artificial intelligence (AI) model based on the training set of images, wherein all of images in the training set of images comprise a detected face from the set of chosen faces; [[and]]
filter a group message received from a second client device to be stored on the client device via a filter based on the AI model to remove a second image or a second video from the group message and generate a filtered group message;
train, at the social messaging server, in response to the user deleting the filtered group message, an updated AI model trained on the deleted group message; [[and]]
filter, via the updated AI model, a second group message from the second client device or a third client device; and
	send the second filtered group message to the client device.

19.  (Currently Amended)  The computer program product of claim 15, further comprising program code executable by the processor to present images or videos comprising the set of faces to the user via the client device and receive a selection of relevant images or videos from the user.

	22.  (Currently Amended)  The system of claim 1, wherein the set of faces is selected by the user from a set of most common faces in the digital camera roll provided by an application on the client device.

REASONS FOR ALLOWANCE
Claims 1-2, 5-9, 11-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
	With respect to independent claims 1, 8 and 15, while the prior art of record teaches a system and a method to train an AI model at a messaging server, filter a group message based on the AI model to generate a filtered group message, and train an updated AI model based on a user deleted group message (Zang, para. [0026]-[0028], [0038]-[0043], [0055]-[0065]), receive a training set of images at a server from a client device to train the AI model (Singh, para. [0029]), and filter the group message to remove a image or a video from the group message (Choudhary, para. [0037]-[0038], [0049]-[0053]), it fails to teach or suggest the feature of selecting the training set of images using face recognition from a digital camera roll on the client device based on a set of faces chosen by a user of the client device, and wherein all of images in the training set of images comprising a detected face from the set of chosen faces.
	A further search yielded the following closest prior arts, which fall short of teaching the applicant's invention, whether considered alone or in combination:
Perlmutter et al., US 2011/0085710 A1. This reference discloses that face-recognition algorithm is applied to provide search result images based on user provided query faces (Perlmutter, para. [0041], [0056]). However, the reference fails to disclose using the search result images to train an AI model that filters a group message. 
Morrison et al., US 2017/0353423 A1. This reference discloses that common faces within a user’s library of photos are selected and presented to the user via photo storage services (Morrison, para. [0256]). However, the reference fails to disclose using the selected photos to train an AI model that filters a group message.
Carpenter et al., US 2015/0189233 A1. This reference discloses training a face recognition classifier with user provided profile images (Carpenter, para. [0014]). However, the reference fails to disclose composing a set of images to train an AI model that filters a group message.
	Dependent claims 2, 5-7, 9, 11-14 and 17-22 are allowed at least by virtue of their respective dependency upon an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448